DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-3 have been amended.
Claims 4-5 have been cancelled.
Claim 6 was newly added.
Claims 1-3 and 6 are pending and rejected.


Response to Arguments
Arguments under 35 USC 112(b)
Applicant's amendments obviate the previous rejection of claim 3 under 35 USC 112(b). The rejection under 35 USC 112(b) has been withdrawn.

Arguments under 35 USC 101
Applicant's arguments with respect to the rejection of claims 1-3 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception.  The claims continue to be directed to an abstract idea as they relate to ‘certain methods of organizing human activity’ as described below.  Examiner encourages Applicant to request an interview to discuss the pending rejection under 35 USC 101.
Applicant argues the claims recite a practical application, however, the claims merely include instruction to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea.  Applicant argues that the present invention provides a technical solution to a technical problem, however Examiner disagrees. Although the claim may use technology (i.e. a computer) to perform steps related to solving a problem, the claim does not amount to a ‘technical improvement’ as the technology (i.e. a computer or other machinery) is merely used in its ordinary capacity for economic or other tasks (e.g., to input, store, receive and transmit data).  
The eligible claims of DDR Holdings were found eligible at least in part because they specified how interactions with the computer/Internet were manipulated to yield the desired result (i.e. generate a composite webpage). In a manner similar to the ineligible claims of Internet Patents (and unlike the eligible claims of DDR Holdings), claim 1 fails to provide any restriction on the manner in which the functions are to be performed by computerized components recited at a high level of generality. 
Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.




Arguments under 35 USC 102
Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are partially persuasive, in view of the accompanying amendments. 
Applicant argues that Deyle fails to teach a group of expert authenticators of which one is selected to authenticate the digital image or electronic data of claim 1.  Examiner disagrees and directs Applicant’s attention to the Deyle disclosure at para [0036] and [0049].  Deyle specifically contemplates the need for experts in a variety of fields which may collaborate with each other.  Thus, the Deyle reference also contemplates a group of expert authenticators of which one is selected to authenticate the digital image or electronic data.  
However, Examiner agrees that while the Deyle reference provides a seller service, Deyle does not specifically disclose accepting payment from the seller for such a service.
The rejection under 35 USC 102 has been withdrawn, however Applicant’s amendments have necessitated a new rejection under 35 USC 103.
The new rejection under 35 USC 103 is presented below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-3 and 6 are directed to a method, which is a process.  Therefore, claims 1-3 and 6 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Representative claim 1 sets forth the following limitations which recite the abstract idea of authenticating an item for sale:
receiving a seller registration request on a seller system; 
receiving item information; 
receiving digital images or electronic data corresponding to the item to be authenticated are received from the seller system; 
receiving a payment from the seller;
sending an electronic message from the authentication system to an expert system for item authentication, wherein the expert system comprises a group of expert authenticators, wherein one or more of the expert authenticators selects the electronic message and authenticates the digital images or electronic data corresponding to the item to be authenticated to generate an opinion; 
receiving an authentication opinion result electronic message at the authentication system from the expert system; 
sending an electronic message containing the authentication opinion result to the seller system;
generating automatically an authentication tag including a machine-readable indicium that includes an encoded authentication system reference number that is associated with the authentication opinion result store; 
receiving an image of the item with the authentication tag affixed to the item; 
generating a rating of the authentication opinion based on administrator feedback; and 
storing the image of the item with the authentication tag affixed to the item,
wherein the expert system comprises a group of expert authenticators, wherein one or more of the expert authenticators selects the electronic message and authenticates the digital images or electronic data corresponding to the item to be authenticated to generate an opinion.

The recited limitations above set forth the process for authenticating an item for sale. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as an authentication system and a graphical user interface. 
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instructions to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Representative claim 1, when taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the providing, receiving, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements would also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  
Even if considered as an ordered combination, any additional elements of claim 1 would not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-3 and 6 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for authenticating an item for sale. Thus, each of claims 2-3 and 6 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 2-3 and 6 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al. (U.S. Pre-Grant Publication No. 2014/0143090), hereinafter “Deyle”, in view of Roseman et al. (U.S. Pre-Grant Publication No. 2003/0200156) (“Roseman”).

Regarding claim 1, Deyle teaches a computer-implemented method comprising:
receiving, at an authentication system, a seller registration request via a graphical user interface on a seller system (Figs. 1, 2; para [0055], goods seller sends a request to the authentication service of goods to be sold by the seller); 
receiving, at the authentication system, item information via the graphical user interface (Figs. 1, 2; para [0055], service requests other indicia of authenticity); 
receiving, at the authentication system, digital images or electronic data corresponding to the item to be authenticated are received from the seller system (Figs. 1, 2; para [0055], seller then takes photos and then sends the photos to the service); 
sending an electronic message from the authentication system to an expert system for item authentication, wherein the expert system comprises a group of expert authenticators, wherein one or more of the expert authenticators selects the electronic message and authenticates the digital images or electronic data corresponding to the item to be authenticated to generate an 
receiving an authentication opinion result at the authentication system from the expert system (Figs. 1, 2; para [0051], provide a combined-confidence about the authenticity of a luxury good; para [0055], service determines authenticity); and 
sending an electronic message containing the authentication opinion result to the seller system (Figs. 1, 2; para [0052], authentication service provides the seller with an “authentication certificate"; para [0055], service reports the results of the comparison to the seller);
generating automatically an authentication tag including a machine-readable indicium that includes an encoded authentication system reference number that is associated with the authentication opinion result store in a database of the authentication system (Fig. 3; para [0052]-[0053], service provides the seller with an "authentication certificate”…certificate may supply any subset of the following information: item photos (potentially with the verification code), item description, seller ID, seller affiliation (i.e. company name), seller item number, random identification code, identification code creation date, identification code expiration date, authenticity determination, and pointers to a trusted third-party application or website that contains the original authentication certificate…link or QR code or RFID/NFC tag); 
receiving an image of the item with the authentication tag affixed to the item (Fig. 3; para [0056], sample screen shot of a website page of the authentication service which has generated a random identification number for use with the pictures.); 
generating a rating of the authentication opinion based on administrator feedback (Figs. 1, 2; para [0051], scoring method would combine scores… a human authenticator may be consulted for final judgment); and 
storing the image of the item with the authentication tag affixed to the item in the database (Fig. 3; para [0056], sample screen shot of a website page of the authentication service which has generated a random identification number for use with the pictures.),
wherein the expert system comprises a group of expert authenticators, wherein one or more of the expert authenticators selects the electronic message and authenticates the digital images or electronic data corresponding to the item to be authenticated to generate an opinion (para [0036], authentication service must amass either a large database, employ an expert of some kind, or both such that as each product is presented for authentication, the key features can be determined; para [0049], becoming an expert often involves collaborating with other known experts in the field; para [0050], information can be presented to a human authenticator for side-by-side comparison).

Although Deyle relates to providing a seller service to authenticate items for sale, Deyle does not specifically incorporate receiving, at the authentication system, a payment from the seller.
In a similar field of endeavor, where sellers are provided services, Roseman teaches receiving a payment from the seller (para [0113], provider seller may also take commissions on, and/or otherwise charge fees for, the listing and sales activities of marketplace seller).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Roseman in the method of Deyle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method for facilitating user-to-user and other sales in an online marketplace (See Roseman: para [0009]).



	Regarding claim 2, Deyle and Roseman teach the above method of claim 1.  Deyle also teaches receiving and storing a buyer rating and buyer feedback of the authentication opinion (Figs. 1, 2; para [0051], scoring method would combine scores… a human authenticator may be consulted for final judgment).

	Regarding claim 3, Deyle and Roseman teach the above method of claim 1.  Deyle also teaches wherein the authentication tag is valid for a predetermined duration, and wherein the predetermined duration is determined by a prespecified authentication level of service purchased by the seller (Fig. 3; para [0056], sample screen shot of a website page of the authentication service which has generated a random identification number for use with the pictures.).

	Regarding claim 6, Deyle and Roseman teach the above method of claim 1.  Deyle also teaches sending an electronic message from the authentication system to a buyer indicating that authentication is in progress (Fig. 2; para [0055], service determines authenticity and reports the results of the comparison to the seller/buyer).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684